DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

          EASY DEAL AUTO BROKERS CORP., WESTLAKE
           SERVICES, LLC d/b/a WESTLAKE FINANCIAL
              SERVICES, and GONZALO GALEANO,
                          Appellants,

                                     v.

                         CHARLES VILSAINT,
                             Appellee.

                               No. 4D21-613

                               [April 1, 2021]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Giuseppina Miranda, Judge; L.T. Case
Nos. COCE18-013348 and CACE20-003095.

  Keith D. Silverstein of Keith D. Silverstein, P.A., Miami, for appellants.

  Herbert B. Dell of Herbert B. Dell, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and ARTAU, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.